DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bo Xiao on 12/15/2021.

The application has been amended as follows in the claims: 

16. (Currently amended) The driving method according to claim [[16]]14, wherein the reset sub-circuit comprises a second transistor, a reference voltage terminal and a first gate signal terminal, a gate of the second transistor being coupled to the first gate signal terminal, a first electrode of the second transistor being coupled to the reference voltage terminal, and a second electrode of the second transistor being coupled to the second terminal of the storage capacitor, wherein the resetting the electric potential of 
turning on the second transistor so that the electric potential of the second terminal of the storage capacitor is equal to the reference voltage.

Reasons for Allowance
Claims 1, 4-14 and 16-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel circuit that compensate for the supply voltage drop due to length of transmission to different pixels on the display. The previously cited references Chaji teaches a pixel circuit of a similar structure (see Non-Final Rejection mailed on 09/20/2021 for more detail). However, the specifics of the structure of the light-emitting control sub-circuit, in particular light-emitting control sub-circuit with the fifth transistor and sixth transistor connected in the way in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.
Regarding claim 14 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a driving method for a pixel circuit that compensate for the supply voltage drop due to length of transmission to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693